Citation Nr: 1421328	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  14-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran filed a claim in September 2013 for entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU), but it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran's tinnitus is related to service. 


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran asserts that he currently suffers from hearing loss and tinnitus resulting from excessive noise exposure during his active duty in the Army.  Also, the Veteran's representative contends, in a March 2014 informal hearing presentation, that the bilateral hearing loss and tinnitus has existed since service and should be service connected.

The Board acknowledges that the Veteran's service treatment records have been determined to be unavailable.  In April 2012, the RO issued a formal finding that the Veteran's service treatment records were unavailable after repeated attempts to obtain the records, from the Veteran and the National Personnel Records Center, as they were likely destroyed in a fire.

The Veteran's DD Form 214 indicates that he served in an artillery unit.  The Veteran further explained, in an April 2011 statement, that he completed training in the Antiaircraft Artillery Replacement Training Center in 1952.  He also stated that a subsequent assignment involved working on the line preparing the food and coffee for the troops during the shooting of the big M1 cannons.  The Veteran stated that the ground vibrated and that there was loud noise all the time.  Moreover, he stated that he did not have ear protection.  The Board finds that the details the Veteran provided in his statement are credible and consistent with his duties in the Army artillery.  Thus, in-service exposure to loud noise is established even absent service treatment records.

In a June 2012 VA examination, the Veteran was shown to suffer from bilateral hearing loss consistent with 38 C.F.R. § 3.385.  Specifically, the Veteran had measured puretone threshold values exceeding 40 decibels at 1000, 2000, 3000, and 4000 Hertz, in bilateral ears.  The VA examiner also noted that the Veteran currently has recurrent tinnitus that the Veteran has experienced for many years.  Accordingly, the Veteran has current hearing loss and tinnitus disabilities.  

The question in this case is whether the Veteran's current disabilities are related to his military service.  On this question, the record contains two medical opinions.  

In June 2012, the VA examiner concluded that the Veteran's hearing loss and tinnitus are less likely as not related to his military noise exposure.  Conversely, in an August 2012 private hearing evaluation, the audiologist opined that, given the Veteran's history of military noise exposure, to include routine noise exposure from anti-aircraft weapons, machine guns, rifles, and grenades, it is more likely than not that the Veteran's hearing loss and tinnitus is related to the military noise exposure.

In this case, the Veteran has credibly reported noise exposure and experiencing at least some in-service hearing damage, which he referred to as tone deafness.  The Veteran also indicated that his tinnitus began in service.  Tinnitus is a condition capable of lay observation.  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  While the VA examiner was of the opinion that the Veteran's hearing loss and tinnitus are not related to service, the private examiner opined that it is more likely than not that the Veteran's in-service noise exposure caused his current hearing loss and tinnitus.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board is of the opinion that a state of relative equipoise as to whether the Veteran's current hearing loss and tinnitus are related to service has been reached here.  Therefore, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


